                Case: 19-1298 Document:
    Case 1:18-cv-01429-PLM-RSK          9-1filedFiled:
                               ECF No. 52              03/25/2019
                                                 03/25/19           Page:Page
                                                             PageID.478   1   1 of 4                       (1 of 4)




                                81,7('67$7(6&28572)$33($/6
                                     )257+(6,;7+&,5&8,7
                                     ($67),)7+675((75220
      'HERUDK6+XQW              3277(567(:$5786&2857+286(                7HO  
          &OHUN                        &,1&,11$7,2+,2              ZZZFDXVFRXUWVJRY



                                                    )LOHG0DUFK




0U%UDGOH\+LQVKHOZRRG
0U.HUU\/HH0RUJDQ
0U5REHUW-2OVRQ
0U(ULF-6RVNLQ
0V$EE\&KULVWLQH:ULJKW


                         5H &DVH1R, Gun Owners of America, Inc., et al v. William Barr, et al

                              2ULJLQDWLQJ&DVH1RFY

'HDU&RXQVHO

7KH&RXUWLVVXHGWKHHQFORVHG2UGHUWRGD\LQWKLVFDVH

                                                    6LQFHUHO\\RXUV
                                                    
                                                      V-HQQLIHU(DUO
                                                    &DVH0DQDJHU
                                                      'LUHFW'LDO1R

FF0U7KRPDV'RUZLQ

(QFORVXUH
             Case: 19-1298 Document:
 Case 1:18-cv-01429-PLM-RSK          9-2filedFiled:
                            ECF No. 52              03/25/2019
                                              03/25/19           Page:Page
                                                          PageID.479   1   2 of 4                     (2 of 4)


                                           No. 19-1298

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                     ),/('
                                                                               0DU
GUN OWNERS OF AMERICA, INC., et al.,                     )                '(%25$+6+817&OHUN
                                                         )
       Plaintiffs-Appellants,                            )
                                                         )
v.                                                       )                 ORDER
                                                         )
WILLIAM P. BARR, U.S. Attorney General, et al.,          )
                                                         )
       Defendants-Appellees.                             )




       Before: COLE, Chief Judge; KEITH and CLAY, Circuit Judges.


       The plaintiffs appeal the denial of their motion for a preliminary injunction in this action

challenging the final rule of the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”)

regulating bump stocks. Bump-Stock-Type Devices, 83 Fed. Reg. 66514, 2018 WL 6738526

(Dec. 26, 2018) (“Final Rule”). The Final Rule is effective on March 26, 2019, and the plaintiffs

move to stay the effective date pending appeal.

       The Final Rule amends ATF regulations

       to clarify that bump-stock-type devices—meaning “bump fire” stocks, slide-fire
       devices, and devices with certain similar characteristics—are “machineguns” . . .
       because such devices allow a shooter of a semiautomatic firearm to initiate a
       continuous firing cycle with a single pull of the trigger. Specifically, these devices
       convert an otherwise semiautomatic firearm into a machinegun by functioning as a
       self-acting or self-regulating mechanism that harnesses the recoil energy of the
       semiautomatic firearm in a manner that allows the trigger to reset and continue
       firing without additional physical manipulation of the trigger by the shooter. Hence,
       a semiautomatic firearm to which a bump-stock-type device is attached is able to
       produce automatic fire with a single pull of the trigger.
             Case: 19-1298 Document:
 Case 1:18-cv-01429-PLM-RSK          9-2filedFiled:
                            ECF No. 52              03/25/2019
                                              03/25/19           Page:Page
                                                          PageID.480   2   3 of 4                          (3 of 4)
                                             No. 19-1298
                                                 -2-

Bump-Stock-Type Devices, 83 Fed. Reg. at 66514.              The Final Rule provides that current

possessors of bump stock-type devices “will be required to destroy the devices or abandon them

at an ATF office prior to” the effective date of March 26, 2019. Id.

       The plaintiffs must demonstrate “that the circumstances justify” the exercise of discretion

to grant a stay. Nken v. Holder, 556 U.S. 418, 434 (2009). Four factors guide our consideration:

(1) whether they have a likelihood of success on the merits; (2) whether they will suffer irreparable

harm in the absence of a stay; (3) whether the requested stay will substantially injure other

interested parties; and (4) where the public interest lies. Id. at 434. The final two stay factors , the

harm to others and the public interest, “merge when the Government is the opposing party.” Id. at

435.

       In addressing the plaintiffs’ likelihood of success on the merits, we consider the likelihood

that they can demonstrate an abuse of discretion by the district court in denying preliminary

injunctive relief. See Mich. St. A. Philip Randolph Inst. v. Johnson, 833 F.3d 656, 662 (6th Cir.

2016). The plaintiffs have not shown the likelihood of an abuse of discretion. We also note that

two other district courts have denied preliminary relief enjoining the Final Rule. See Aposhian v.

Barr, 2019 WL 1227934 (D. Utah Mar. 15, 2019), appeal docketed, No. 19-4036 (10th Cir. Mar.

18, 2019); Guedes v. ATF, 356 F. Supp. 3d 109 (D.D.C. 2019), appeal docketed, Nos. 19-

5042/5043/5044 (D.C. Cir. Feb. 26, 2019).

       The government concedes that the plaintiffs will suffer irreparable harm if the

implementation of the Final Rule is not enjoined. However, the public interest in safety supports

the denial of a stay pending appeal.
            Case: 19-1298 Document:
Case 1:18-cv-01429-PLM-RSK          9-2filedFiled:
                           ECF No. 52              03/25/2019
                                             03/25/19           Page:Page
                                                         PageID.481   3   4 of 4           (4 of 4)
                                        No. 19-1298
                                            -3-

       Balancing these factors, we conclude that a stay pending appeal is not warranted.

Accordingly, the motion for a stay pending appeal is DENIED.

                                          ENTERED BY ORDER OF THE COURT




                                          Deborah S. Hunt, Clerk
